On Motion for Rehearing.1
On October 19, 1931, appellee filed in this court an affidavit touching upon the time of the filing of appellant’s brief here-, in, and embracing nothing pertinent to the appeal. Also, on December 12, 1931, pending the submission of appellant’s motion for rehearing, appellee filed herein a paper designated “motion of appellee,” to which certain exhibits and an affidavit of appellee’s counsel are attached, purporting to bear upon appellant’s motion for continuance in the trial court. None of these papers or exhibits can be considered in this appeal, and should not have been filed with the record. The clerk of this court is therefore directed to strike said instruments from the file and return them to the attorneys who filed them. This appeal has been prosecuted and contested largely through statements dehors the record, particularly in the motion for rehearing and purported reply thereto. It has been difficult to separate these statements from the matters of record, with which they are so intimately commingled. We see no reason for not adhering to the original disposition of the appeal, based upon an apparently fair use of his discretion by the trial judge.
Appellant’s motion for rehearing will be overruled.